STATE OF MICHIGAN

                            COURT OF APPEALS



EARLE LACKIE and BOB CARR,                                           UNPUBLISHED
                                                                     July 31, 2018
               Plaintiffs-Appellants,

v                                                                    No. 344634
                                                                     Ingham Circuit Court
SECRETARY OF STATE,                                                  LC No. 18-000391-PZ

               Defendant-Appellee.


Before: GADOLA, P.J., and O’CONNELL and BORRELLO, JJ.

PER CURIAM.

        Plaintiffs appeal by right the circuit court’s order denying their emergency claim of
appeal to overturn a decision by defendant. We affirm.

         Plaintiff Earle Lackie seeks to be placed on the ballot as a Republican candidate for
governor, and plaintiff Bob Carr seeks to be placed on the ballot as a Republican candidate for
United States senator. They state that they each met with the Director of Elections and an
election law specialist in April 2018 regarding alleged fraud perpetrated by petition signature
collectors that they hired. Plaintiffs did not submit nominating petitions to the Secretary of State.
Instead, purportedly following the advice of elections officials, they filed this action in circuit
court, seeking to overturn defendant’s “decision.” The circuit court denied plaintiffs’ requested
relief, finding it had no authority to order defendant to place a candidate on the ballot without
that proposed candidate having first filed the requisite petition and an affidavit of identity. We
agree.

        This matter involves the interpretation of provisions of the Michigan Election Law, MCL
168.1 et seq. In interpreting a statute, this Court’s role is to determine and give effect to the
Legislature’s intent. Dep’t of Environmental Quality v Gomez, 318 Mich. App. 1, 12; 896 NW2d
39 (2016). The language used in a statute is given its plain and ordinary meaning, and where it is
clear and unambiguous, it must be applied as written without judicial construction. Id.

       MCL 168.542 provides

       [T]he printing of the name of any person as a candidate for nomination by any
       political party for any office . . . under the particular party heading upon the
       official ballots for any primary election held in this state shall be obtained by


                                                -1-
       following the provisions as set forth in the chapters of this act relative to the
       respective offices.

The placement of the name of a candidate for the office of governor is governed by MCL 168.53,
and the placement of the name of a candidate for the office of United States senator is governed
by MCL 168.93. Both require that nominating petitions, signed by a requisite number of
qualified and registered electors, be filed with the Secretary of State on or before 4:00 p.m. on
the fifteenth Tuesday before the August primary. MCL 168.53; MCL 168.93; MCL 168.551.
Plaintiffs’ nominating petitions were due on or before April 24, 2018. They readily admit they
filed no nominating petitions.

         Further, a candidate must file an affidavit of identity when filing a nominating petition.
MCL 168.558(1). Plaintiffs, having failed to file nominating petitions, and also having failed to
file the required affidavits of identity, as required by law, cannot be placed on the ballot.

       MCL 168.550 states:

       No candidate shall have his name printed upon any official primary election ballot
       of any political party in any voting precinct in this state unless he shall have filed
       nominating petitions according to the provisions of this act, and all other
       requirements of this act have been complied with in his behalf . . . .

        Plaintiffs do not contend that they satisfied the statutory requirements for being placed on
the primary ballot. MCL 168.550 expressly precludes the printing of their names on the primary
ballot. Their requested relief must be denied.

       Affirmed.



                                                             /s/ Michael F. Gadola
                                                             /s/ Peter D. O'Connell
                                                             /s/ Stephen L. Borrello




                                                -2-